Citation Nr: 1749593	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction (ED), to include as secondary to service connected diabetes mellitus, type II, (DMII) and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a bilateral hand condition also claimed as neuropathy, to include as secondary to service connected DMII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the instant case, the Veteran is attempting to reopen a claim for service connection for ED) that was denied by the Board in September 2007.  The RO denied reopening of the claim of service connection for ED in July 2011 and also denied entitlement to service connection for a bilateral hand condition.  In August 2011, the Veteran filed a timely notice of disagreement, and the issues are properly before the Board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is denying reopening of the issue of entitlement to service connection for ED and denying service connection for a bilateral hand condition.


FINDINGS OF FACT

1.  In an unappealed September 2007 decision, the Board denied the claim for service connection for ED.

2.  Evidence received since the September 2007 Board decision, the most recent final decision, is new but not material and does not raise a reasonable possibility of substantiating the service connection claim for ED.

3.  The preponderance of the evidence is against a finding that the Veteran has a bilateral hand condition secondary to his service-connected DMII.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the September 2007 rating decision is not new and material for purposes of reopening the claim for service connection for ED.
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for a bilateral hand condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran's representative has protested that validity of VA examinations for a bilateral hand condition due to the fact that an EMG was not performed in concert with the examinations.  Due to reasons discussed below, the Board finds the examinations to be adequate.   Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence: Erectile Dysfunction

Unappealed decisions of the Board are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111.

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the Board decision includes VA treatment records, private treatment records with laboratory findings, and lay statements from the Veteran.

The Board finds the evidence submitted since September 2007 is new but not material with regard to the Veteran's claimed ED.  The Board denied service connection on the basis that there was "no conclusive, objective medical opinion relating the veteran's erectile dysfunction to service or to a service-connected disability."

Evidence of record included private medical records concurrently diagnosing DMII and ED, VA treatment records, a May 2002 private medical opinion stating that the only diabetes-related complication was the presence of microalbuminaturia, and a March 2005 VA examination negating nexus.  The Veteran and his representative speculated then, as they do now, that both disorders likely existed prior to the 2001 diagnosis and that it was impossible to determine that the diabetes mellitus did not precede the erectile dysfunction, and therefore cause it.  In support, the Veteran submitted laboratory evidence with dates preceding his diagnoses that report elevated glucose, triglyceride, and cholesterol levels.  However, physician's notes related to that evidence are not of record.

The Board lacks the authority to substitute its own judgment for that of an expert, and must consider only independent medical evidence to support findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Similarly, it is well established that a layperson without medical training, such as this Veteran, is not qualified to render medical opinions regarding the etiology of complex disorders and disabilities, such as ED.  Thus, laboratory reports and the Veteran's interpretations of them alone are insufficient evidence to determine the etiology of a disease.  As in March 2005, a March 2011 VA examiner noted the concurrent diagnoses in denying that the Veteran's ED was the result of his DMII.  In a March 2013 addendum, the examiner noted that many factors that cause ED were present.  A February 2016 VA examiner reiterated the presence of multiple causal factors in denying service connection and also noted that the Veteran reported onset of ED in 1997.

Service connection for ED was originally denied based on a determination that there was no shown relationship between the claimed condition and military service or a service connected disability.  The Board finds the evidence submitted since September 2007 is not material.  The evidence added since then provides no indication that the condition was incurred in or otherwise related to service or is proximately due to or aggravated by service-connected DMII.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for ED.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for ED has not been received, and the Board decision of September 2007 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran claims he is entitled to service connection for a bilateral hand condition, which he asserts is proximately due to his service-connected DMII.  For the reasons that follow, the Board finds that the Veteran's claimed bilateral hand condition is not due to or the result of the service-connected DMII.  As such, service connection is not warranted.

The Veteran was presumptively service-connected for DMII in 2002 due to his service in the Republic of Vietnam.  VA treatment records show neuropathy in the Veteran's complaints and medical history, however, the diagnosis "diabetic neuropathies" is noted to be inactive in records submitted February 21, 2017.

VA treatment records show that in October 2010 the Veteran was provided an EMG that showed severe carpal tunnel and ulnar nerve neuropathy.  In March 2011, the Veteran's physician's reported that the Veteran had the EMG due to numbness in his hands.  The Veteran is noted to have median and ulnar nerve neuropathy and was diagnosed with carpal tunnel syndrome.  Treatment records show continual treatment for carpal tunnel syndrome.

A February 2016 VA examiner opined against service connection for a bilateral hand condition on the basis that the Veteran had no symptoms for or complaints related to diabetic neuropathy.  The examiner stated that a review of the records and nerve testing showed that the Veteran neither has nor has ever been diagnosed with diabetic peripheral neuropathy.  Testing on examination yielded normal results, and the examiner opined that any paresthesia experienced is attributable to either the Veteran's carpal tunnel syndrome or osteoarthritis.

The Veteran's representative stated that an EMG was necessary to rule out numbness and tingling due to cause other than carpal tunnel syndrome.  However, the VA examiner did not deem such testing to be necessary; an EMG is present in the record designating the cause of the Veteran's bilateral hand condition to be carpal tunnel syndrome; and the Veteran had no abnormal nerve responses on examination.

Based on the evidence of record, the Board finds the February 2016 examination to be the most probative evidence with regard to the etiology of the Veteran's bilateral hand condition.  The Veteran is not competent to make such a determination, but to the extent he would be, his opinion is outweighed by the multiple medical professionals have opined that his bilateral hand condition is not related to or the result of his service-connected DMII.

The Board finds that the record lacks evidence of a present bilateral hand condition due to or aggravated by the Veteran's service-connected DMII.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).


ORDER

Reopening of the claim of service connection for ED is denied.

Service connection for a bilateral hand condition is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


